Seaweix, Judge,
delivered the opinion of the Court:
The warrant is for the priCe of a spinning wheel, sold at vendue, anti purchased by Defendant. The terms of tim sale were twelve months credit, by giving bond with approved security. The Defendant bought the whee', but refused to give bond or pay the money. He had his election to do either, but must be dilferently situated front other men, if exempted from both-so ~ar the verdict was well warranted, and as. to the motion for a new trial, gt'oun(led upon the Defendant's affidavit, that must also fail ; as it is an attempt to obtain a new trial for a reason admitted to be insufficient for a continuance.
Rule discharged.